DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 recites “the pressure and suction side” It should be “the pressure and suction sides”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Regarding claim 15,  "Each bladeThe specification does not describe this symmetry of the leading edge along the length of the cross section. It appears that figure 3C has a symmetric thickness near the leading edge on the suction and pressure sides on one cross section but not each cross section between the shaft shield and suction shield. With the curvature of the blades attaching to the shaft shield and suction shield it does not appear to be symmetrical along each blade cross section as shown in figure 2.
Regarding claim 17, These claims depend off of a claim that fails to comply with the written description requirement therefore rendering these claims not supported as originally filled. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, 11-15, 17-18, 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each blade” in line 12. It is unclear if this is the same blade as in line 7. Suggested correction: Change to “each of the blades”.
Claim 5 recites “each blade” in line 2. It is unclear if this is the same blade as in claim 1, line 7. Suggested correction: Change to “each of the blades”.
Claim 5 recites “suction shield to shaft shield” in line 2. It is unclear if this is the same suction shield and shaft shield as in claim 1, line 2 and 3. Suggested correction: Change to “the suction shield to the shaft shield”.
Claim 7 recites “suction shield to shaft shield” in line 2. It is unclear if this is the same suction shield and shaft shield as in claim 1, line 2 and 3. Suggested correction: Change to “the suction shield to the shaft shield”.
Claim 11 recites “the connecting fillet height” in line 1. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: Change to “a connecting fillet height” or “the height of the extensive connecting fillet”.
Claim 11 recites “the original blade thickness” in line 2. There is insufficient antecedent basis for this limitation in the claim. Also, the blade is not changed in any way in claim 1. The term “original” implies that there was a change to the blade.  Suggested correction: Change to “a blade thickness”.
Claim 12 recites “blade leading edge” in line 1. It is unclear if this is the same leading edge as in claim 1, line 7. Suggested correction: Change to “the leading edge”.
Claim 12 recites “a connecting fillet” in line 2. It is unclear if this is the same as the extensive connecting fillet as in claim 1, line 13. Suggested correction: Change to “the extensive connecting fillet”.
Claim 13 recites “centrifugal dredge pump” in line 1. It is unclear if this is the same centrifugal dredge pump as in claim 1, line 1. Suggested correction: Change to “the centrifugal dredge pump”.
Claim 15 recites “a blade” in line 1. It is unclear if this is the same blades as in claim 1, line 7. Suggested correction: Change to “each of the blades”.
Claim 15 recites “ the blade comprising a leading edge and a trailing edge, wherein each blade cross-section along the length of the blade between the shaft shield and suction shield is symmetrically thicker near the leading edge on both suction and pressure sides, and tapers to a thinner cross-section near the trailing edge”. This is a repeat recitation of limitations in claim 1 with similar antecedent basis and same structure issues. Suggested change: delete the limitation or not have claim 13 depend off of claim 1, and the issues with claims 13-15 and 17 maybe be corrected. However, then the claim would be a new independent claim and be subjected to examination as one.
Claim 15 recites “suction and pressure sides” in line 6. It is unclear if this is the same suction sand pressure sides as in claim 1, line 8. Suggested correction: Change to “the suction and pressure sides”.
Claim 15 recites the blade thickness” in line 7. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: Change to “a blade thickness”.
Claim 15 recites “an original blade thickness” in line 8. It is unclear if this is the same blade as in claim 1, line 7. Also, the blade is not changed in any way in claim 1. The term “original” implies that there was a change to the blade.  Suggested correction: Change to “the blade thickness”.
Claim 17 recites “the blade” in line 1. It is unclear if this is the same blade as in claim 1, line 7. Suggested correction: Change to “each of the blades”.
Claim 17 recites “the fillet” in line 1. It is unclear if this is the same as the extensive connecting fillet as in claim 1, line 13. Suggested correction: Change to “the extensive connecting fillet”.
Claim 17 recites “leading edge and trailing edge” in line 2. It is unclear if this is the same as the leading and trailing edges as in claim 1, line 7. Suggested correction: Change to “the leading edge and the trailing edge”.
Claim 18 recites “both sides” in line 4. It is unclear if these are the same as the pressure and suction sides”. Suggested correction: change to “the pressure suction sides”.
Claim 18 recites “the blade” in line 2, 5 (2X), 6, and 9. Since it is important to distinguish between the modified blade and original blade, it is unclear if these are a different blade or the same blade as the original blade. The blades could be considered the same blade and wouldn’t matter if is the modified or original blade if the fillet is considered separate. Clarification is needed by applicant on if it can be just a blade or to distinguish between the state of the blade. For claims 18 and 20-27, the applicant is asked to clarify which blade is which when the claim limitations mention a blade. 
Claim 18 recites the term “about” and it is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 18 recites “the added material” in line 8. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “the added fillet”.
Claim 18 recites “the modified blade” in line 10. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “a modified blade”.
Claim 18 recites “the length” in line 10. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “a length”.
Claim 18 recites “both sides” in line 11. It is unclear if these are the same as the pressure and suction sides”. Suggested correction: change to “the pressure suction sides”.
Claim 20 recites “the material added” in line 1. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “the added fillet”.
Claim 21 recites “the added material” in line 1. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “the added fillet”.
Claim 21 recites “the added material” in line 2. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “the added fillet”.
Claim 22 recites “the modified blade” in line 1. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “a modified blade” in claim 18.
Claim 23 recites “each blade” in line 2. It is unclear which blade this is in reference to, the modified or original blade. 
Claim 23 recites “the constant thickness”. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “a constant thickness”.
Claim 23 recites “the modified blade” in line 4. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “a modified blade” in claim 18.
Claim 24 recites “the modified blade” in line 1. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “a modified blade” in claim 18.
Claim 24 recites “the length” in line 2. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “a length” in claim 18.
Claim 24 recites “the blade” in line 2. Since it is important to distinguish between the modified blade and original blade, it is unclear if these are a different blade or the same blade as the original blade. The blades could be considered the same blade and wouldn’t matter if is the modified or original blade if the fillet is considered separate. Clarification is needed by applicant on if it can be just a blade or to distinguish between the state of the blade.
Claim 24 recites “the modified blade” in line 2. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “a modified blade” in claim 18.
Claim 25 recites “the modified blade” in line 2. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “a modified blade” in claim 18.
Claim 26 recites “the connection fillet height” in line 1. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “fillet height”. 
Claim 26 recites “the suction shield” in line 1. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “a suction shield”. 
Claim 26 recites “the original blade thickness” in line 2. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “an original blade thickness”. 
Claim 27 recites “the blade” in line 1. Since it is important to distinguish between the modified blade and original blade, it is unclear if these are a different blade or the same blade as the original blade. The blades could be considered the same blade and wouldn’t matter if is the modified or original blade if the fillet is considered separate. Clarification is needed by applicant on if it can be just a blade or to distinguish between the state of the blade.
Claim 27 recites “centrifugal dredge pump” in line 1. It is unclear if this is the same centrifugal dredge pump as in claim 18, line 1. Suggested correction: Change to “the centrifugal dredge pump”.
Claim 6 and 14 depends off of an infinite claim, therefore, rendering these claims indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Echeverri US 10648480 in view of Springer et al. US 20180209447.
Regarding claim 1, Echeverri discloses: 
Impeller for a centrifugal pump (Fig 1: Impeller system for centrifugal pump), the impeller comprising: 
a rotor (Fig 1: combination of 1, 16, 15); 
a shaft shield connected to the rotor (Fig 1: (16)) and having an axial supply (Fig 1: Inlet (14));
a suction shield connected to the rotor (Fig 1: (15)) and axially set apart from the shaft shield (Fig 1: (16) is spaced away from (15)); 
and a plurality of blades (Fig 1: Vane (1)) between the shaft shield and suction shield and connected to the rotor (Fig 1: Vane (1) is between (16) and (15)); 
each blade (Fig 10: Vane (1)) comprising a leading edge (Fig 10: (6)) and a trailing edge (Fig 10: (7)) connecting between the shaft shield and the suction shield (Fig 1) and a suction side (Fig 1: (4)) and a pressure side (Fig 1: (5)),  
each blade connects to the suction shield at the leading edge with an extensive connecting fillet providing curvature toward the suction shield along the leading edge (Fig 10: Blending (2)).
However, Echeverri is silent as to: 
wherein each blade cross-section along the length of teach blade between the shaft shield and suction shield is thicker near the leading edge on the suction and pressure sides with a blade cross section being symmetrically thicker than near the trailing edge and tapering to a thinner cross-section near the trailing edge.
From the same field of endeavor, Springer teaches:
wherein each blade cross-section along the length of teach blade between the shaft shield and suction shield is thicker near the leading edge on the suction and pressure sides with a blade cross section being symmetrically thicker than near the trailing edge and tapering to a thinner cross-section near the trailing edge (Fig 8: the leading edge of the blades are thicker through the cross sections compared to the trailing edge and is symmetric).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the blade profile of the blades of Echeverri to reduce the loading and consequently to prevent at the intake side cavitation or separation and at the pressure side dead water or return flow (Par 22).
Regarding claim 5, Echeverri discloses:
wherein a blade wrap angle of each blade is variable from suction shield to shaft shield (Fig 10: Blending (2) is changing from (16) to (15)).
Regarding claim 7, Echeverri discloses a connecting fillet extending between a suction and shaft shield (Fig 7 and 10: Fillet (8) is changing from (16) to (15)). However, Echeverri does not explicitly teach this:
wherein the connecting fillet extends over 10% to 50% of the leading edge length between suction and shaft shields.
But, Echeverri discloses that: 
In Col 6, line 26-40: Optimizing the flow through the fillets (8) will improve the impellers longevity and wear life. Therefore, it would be a matter of routine optimization to allow:
wherein the connecting fillet extends over 10% to 50% of the leading edge length between suction and shaft shields.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the fillets extending over 10 to 50% of the leading edge length as a matter of routine optimization to improve the life of impellers. (MPEP 2144.05 (II))
Regarding claim 11, Echeverri discloses a connecting fillet (Fig 7 and 10: Fillet (8) is changing from (16) to (15)). However, Echeverri does not explicitly teach this:
wherein the connecting fillet height along the suction shield is 20% to 75% of the original blade thickness 
But, Echeverri discloses that: 
In Col 6, line 26-40: Optimizing the flow through the fillets (8) will improve the impellers longevity and wear life. Therefore, it would be a matter of routine optimization to allow:
wherein the connecting fillet height along the suction shield is 20% to 75% of the original blade thickness.
The range is so large that it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the fillets height along the section shield is 20% to 75% of the blades thickness as a matter of routine optimization to improve the life of impellers. (MPEP 2144.05 (II)).
Regarding claim 12, Echeverri discloses:
wherein blade leading edge connects to the shaft shield with a connecting fillet  (Fig 10: Blending (2) is changing from (16) to (15)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Echeverri US 10648480 and Springer et al. US 20180209447 as applied to claim 1 above, and further in view of Modianos US 4063849.
Regarding claim 6, Echeverri discloses al of the above limitations. However, Echeverri is silent as to:
wherein the increase in blade wrap angle is between 0 and 60 degrees with a forward sweep.
From the same field of endeavor, Modianos discloses:
wherein the increase in blade wrap angle [[is between 0 and 60 degrees]] with a forward sweep.
 (Fig 9 and 11-20: The blade wrap angle is taught by the angle seen in the change cross sections of the blade in the figures. Even though the angle is not specifically taught, the blade wrap angle being between 0-60 degrees would be a matter of routine optimization to improve performance over a wide capacity range as well as less cavitation and improved vibration characteristics. The range is so large that it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have that range as a matter of routine optimization. (MPEP 2144.05 (II)))
Claims 1, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Modianos US 4063849 in view of Echeverri US 10648480.
Regarding claim 1, Modianos discloses: 
Impeller for a centrifugal pump (Fig 1: Impeller system for centrifugal pump), the impeller comprising: 
a rotor (Fig 2: (24)); 
a shaft shield connected to the rotor (Fig 2: Shroud (32)) and having an axial supply (Fig 2: (12));
a suction shield connected to the rotor (Fig 2: Shroud (34)) and axially set apart from the shaft shield (Fig 2: (34) is spaced away from (32)); 
and a plurality of blades (Fig 2: Vane (30)) between the shaft shield and suction shield and connected to the rotor (Fig 2: Vane (30) is between (34) and (32)); 
each blade (Fig 2: Vane (30)) comprising a leading edge (Fig 8: (36)) and a trailing edge (Fig 8: (Opposite end of 36)) connecting between the shaft shield and the suction shield (Fig 7) and a suction side (Fig 6: (Suction side is the concave side of the vane)) and a pressure side (Fig 6: (Pressure side is the convex side of vane)), 
However, Modianos is silent as to:
each blade connects to the suction shield at the leading edge with an extensive connecting fillet providing curvature toward the suction shield along the leading edge.
wherein each blade cross-section along the length of teach blade between the shaft shield and suction shield is thicker near the leading edge on the suction and pressure sides with a blade cross section being symmetrically thicker than near the trailing edge and tapering to a thinner cross-section near the trailing edge.
From the same field of endeavor, Echeverri teaches 
each blade connects to the suction shield at the leading edge with an extensive connecting fillet providing curvature toward the suction shield along the leading edge (Fig 10: Blending (2)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Modianos to have fillets to improve the impellers longevity and wear life (Col 6, line 26-40).
From the same field of endeavor, Springer teaches:
wherein each blade cross-section along the length of teach blade between the shaft shield and suction shield is thicker near the leading edge on the suction and pressure sides with a blade cross section being symmetrically thicker than near the trailing edge and tapering to a thinner cross-section near the trailing edge (Fig 8: the leading edge of the blades are thicker through the cross sections compared to the trailing edge and is symmetric).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the blade profile of the blades of Echeverri to reduce the loading and consequently to prevent at the intake side cavitation or separation and at the pressure side dead water or return flow (Par 22).
Regarding claim 13, Modianos discloses:
the centrifugal dredge pump (Fig 1: Impeller system for centrifugal pump) comprising: 
a pump housing (Fig 2: (16)) with an axial inlet (Fig 2: (12)) and an outlet (Fig 2: (20));
the impeller (Fig 2: (15)) connected to the pump housing through the rotor (Fig 2: (24)) being connected to the pump housing such that the rotor can rotate around an axis A (Fig 2: (24) is centered on an axis of rotation);
and the shaft shield (Fig 2: Shroud (32)) having the axial supply aligned with the axial inlet (Fig 2).
Regarding claim 14, Modianos discloses:
A dredging vessel comprising the centrifugal dredge pump (Fig 1: Impeller system for centrifugal pump).
Regarding claim 15, Modianos discloses wherein the blade comprises (Fig 8: Vane (30)) comprising a leading edge (Fig 8: (36)) and a trailing edge (Fig 8: (Far edge for (36)). Modianos is silent as to:
 wherein each blade cross-section along the length of the blade between the shaft shield and suction shield is thicker near the leading edge on both suction and pressure sides, and tapers to a thinner cross-section near the trailing edge, the bade having at least one a cross-section which is at least 50% thicker on both suction and pressure sides near the leading edge than near the trailing edge, 
wherein the blade thickness is provided by a fillet which wraps around the leading edge of an original blade and extends toward the trailing edge.
However, Echeverri does teach that:
 the bade having at least one a cross-section which is at least 50% thicker on both suction and pressure sides near the leading edge than near the trailing edge, 
wherein the blade thickness is provided by a fillet which wraps around the leading edge of an original blade and extends toward the trailing edge (Fig 7 and 10: Fillet (8) wraps around the leading edge (6) and extends towards (7)).
(Fig 6: The cross section of the blade at the leading edge on both suction and pressure sides will be thicker than the trailing edge where the cross section is close to a distance of 0. Even then, the cross section of the blade at the leading edge on both suction and pressure sides near the trailing edge being at least 50% thicker than the trailing edge would be a matter of routine optimization to improve performance over a wide capacity range as well as less cavitation and improved vibration characteristics. The range is so large that it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have that range as a matter of routine optimization. (MPEP 2144.05 (II)))
From the same field of endeavor, Springer teaches:
wherein each blade cross-section is thicker near the leading edge on both suction and pressure sides, and tapers to a thinner cross-section near the trailing edge (Fig 8: the leading edge of the blades are thicker through the cross sections compared to the trailing edge).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the blade profile of the blades of Echeverri to reduce the loading and consequently to prevent at the intake side cavitation or separation and at the pressure side dead water or return flow (Par 22).
Regarding claim 17, Modianos discloses all of the limitations above.  However, Modianos does not explicitly teach this:
wherein the fillet is a constant thickness for about 10% of the blade length between leading edge and trailing edge before tapering.
From the same field of endeavor, Echeverri teaches:
In Col 6, line 26-40: Optimizing the flow through the fillets (8) will improve the impellers longevity and wear life. Therefore, it would be a matter of routine optimization to allow:
wherein the fillet is a constant thickness for about 10% of the blade length between leading edge and trailing edge before tapering.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the fillet is a constant thickness for about 10% of the blade length between leading edge and trailing edge before tapering as a matter of routine optimization to improve the life of impellers. (MPEP 2144.05 (II)).

Allowable Subject Matter
Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 18 recites allowable subject matter steps that involves adding a fillet to the original blade at and near the leading edge to both sides of the blade that has a constant radius which wraps around about the first 10% of the blade at the leading edge, then tapering the fillet to form a cross section of the blade. These method steps are not taught when manufacturing the blade. The closest prior art may contain a blade profile similar to applicants, however, the method of adding material onto the original blade is taught in applications to repair the blade and not to make a specific profile. Similar methods to repair the blades by adding materials is taught in US 20180079038, US 20170328225, and US 20130326877.
Claim 20-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 3745

/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745